Citation Nr: 1207965	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for recurrent dislocations of the right shoulder with reduced range of motion.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to October 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In his May 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board to be held at his local VA office.  He was scheduled for a hearing before a VLJ on September 22, 2011, but failed to appear.  Significantly, however, the letter informing the Veteran that he had been scheduled for a hearing was dated on August 25, 2011.  The Veteran subsequently submitted a request to change his address that was dated on October 5, 2011.  A blank copy of the August 2011 notice letter that was sent to the Veteran's previous address was returned to the RO on October 13, 2011.  Given this evidence, the Board is left to conclude that the Veteran did not receive adequate notice of his scheduled hearing.  Accordingly, this case must be remanded so that the Veteran can be scheduled for a new hearing at his local VA office in Virginia.  Since the RO is responsible for scheduling hearings before the Board, a remand to the Veteran's local RO in Virginia is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next available hearing before a Veterans Law Judge to be held at the Veteran's local RO in Virginia.  Notice of the hearing must be sent to the Veteran at his current mailing address in Virginia.  See VA Form 20-572, dated October 5, 2011.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


